Citation Nr: 1539959	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-05 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obesity, including as secondary to service-connected psychiatric disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a lower gastrointestinal disorder claimed as irritable bowel syndrome (IBS), including as secondary to service-connected psychiatric disability.  

4.  Entitlement to service connection for a skin disorder.  

Entitlement to a total disability rating (TDIU) based on individual unemployability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Although the Veteran had appealed a claim for service connection for IBS, VA examination in the course of the appeal diagnosed diverticulosis of the sigmoid colon and not IBS, based on lower gastrointestinal examination findings.  Thus, the Board has recharacterized more broadly the claimed lower gastrointestinal disorder.  

The Veteran had also appealed a claim of entitlement to a total disability rating based on individual unemployability due to service connection disabilities (TDIU).  The RO in a Supplemental Statement of the Case in May 2015 determined the TDIU issue no longer to be the subject of appeal because the Veteran had been granted a 100 percent schedular rating for PTSD.  However, evidence from the Social Security Administration (SSA) reflects that the Veteran was deemed too disabled to work by SSA on account of multiple disabilities, to include irritable bowel syndrome.  

The Court of Appeals for Veterans Claims (Court) has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC ) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).  As the disabilities on appeal other than the psychiatric disability for which the Veteran is receiving a schedular 100 percent disability rating have been claimed as rendering the Veteran unemployable (namely IBS), the Board finds that the matter of entitlement to a TDIU is still in appellate status.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for bilateral hearing loss, lower gastrointestinal disorder, and skin disorder as well as entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

For the entire claim period, the Veteran has not had a disability, claimed as obesity, which either developed in service or is causally related to service, or which was caused or aggravated by a service-connected disability.  



CONCLUSION OF LAW

The criteria for service connection for a disability, claimed as obesity, are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice addressing his claim for service connection for obesity in letters sent in March, July and September of 2009, prior to the initial adjudication of the claim in April 2010. 

The Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, and all available pertinent post-service medical evidence identified by the Veteran, inclusive principally of VA treatment records, have been obtained.   

The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this instance, while the Veteran has asserted that he developed obesity as a result of his service-connected psychiatric disability, the Veteran's excess weight which he has characterized as obesity is not recognized as a disability for VA benefits purposes.  38 C.F.R. Part 4 (2015).  The record does not reflect any recognized disability over the claim period to support the claim.  Hence, absent a current disability as the basis of claim, there is no requirement for a VA examination.  McLendon.  

Neither the Veteran nor his representative has identified any additional, outstanding evidence that could be obtained to substantiate the claim for service connection for a disability claimed as obesity.  The Board is also unaware of any such evidence. 

Therefore, the Board concludes that VA has met its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a)

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

The Veteran contends that he has obesity associated with his service-connected PTSD or depression. 

The Veteran's service separation examination listed a height of five feet eight inches and a weight of 145 pounds.  There is no record of obesity in the service treatment records.  

Post-service treatment records, inclusive of recent VA treatment records, also do not diagnose a disability characterized as obesity.  The record also does not contain any medical opinion evidence linking an obesity-related disability with the Veteran's service-connected PTSD or depression or other psychiatric disability.  A January 2010 QTC examination notes a height of five feet seven inches and a weight of 189 pounds.  

Mere excess weight is not recognized by VA as a disability.  38 C.F.R. Part 4.  (2015).  Hence, absent a diagnosed disability, the preponderance of the evidence is against the Veteran having a disability claimed as obesity either having developed in service or directly causally related to service, or secondary to a service-connected disability.  

Accordingly, the claim for service connection for a disability claimed as obesity must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a disability claimed as obesity is denied.


REMAND

Bilateral Hearing Loss

Service personnel records reflect the Veteran's participation in the Vietnam Counter Offensive Phase and the TET69 Counter Offensive.  He was awarded the Bronze Star Medal for actions in a combat environment. 

An undated Rudmose Audiogram within the Veteran's service treatment records appears to reflect some hearing loss in the left ear at 2000 hertz.  However, audiometric readings upon service separation examination in February 1970 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
10
10
10
10
20

Recent VA treatment records reflect findings of hearing loss and treatment with hearing aids.  

In his VA Form 9 submitted in March 2012, the Veteran informed that he was assigned "with 105 mm Howitzers in Vietnam" without being given hearing protection.  He further informed that he was exposed to "thousands of blasts" from use of the weapon.  

The Veteran also submitted statements by fellow soldiers with whom he served informing of noise from firing Howitzers to which the Veteran was exposed.   

In an undated letter received into the record in February 2009, an ex-wife of the Veteran informs that she was married to the Veteran for 17 years, and that she knew that he had some hearing difficulty.

The Veteran was afforded a QTC examination conducted by an audiologist in January 2010.  The examiner noted the Veteran's report of a history of working around Howitzers for seven months while stationed in Vietnam in service, and his report of having bilateral hearing loss since 1969, with both pain and hearing loss since his in-service exposure to noise from Howitzers.  He also reported tinnitus which began in 1995, and difficulty hearing certain tones.  

The examiner noted the Veteran's account of not having worn hearing protection in Vietnam.  The Veteran reported that following service he worked in an auto parts store for 20 years without hearing protection, and as a self-employed carpenter for 15 years with hearing protection.  He denied exposure to loud noises outside service.  

The examiner found mild sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left ear.  However, noting that the Veteran's service separation examination in February 1970 revealed normal hearing, the examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss originated in service, providing a rationale that any hearing loss he suffered from exposures in service had resolved by the time of his separation from service, as evidence by his service separation examination not showing hearing loss in either ear.  

In contrast to the history provided at the January 2010 examination, in his June 2009 claim the Veteran asserted that he was self-employed as a carpenter for 30 years.  

Pertinent case law makes it clear that hearing loss demonstrated in service is not required in order to establish entitlement to service connection for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Therefore, a new VA opinion is warranted.  


Lower Gastrointestinal Disorder

The Veteran has contended, including in a June 2009 statement and in his notice of disagreement submitted in February 2011, that he has IBS related to his PTSD or depression.  

The Veteran was afforded a QTC examination in January 2010, and the examiner was asked to address whether the Veteran's IBS was related to the Veteran's stomach pain reflected in service treatment records.  The examiner observed that there was no record of follow-up following the single treatment in 1969 for stomach pain, and there was no indication of chronic diarrhea or gastrointestinal complaints in service treatment records.  

At the examination, the Veteran reported that he had the IBS for the past 11 years, and that it occurred due to his PTSD.  

Based on review of a treatment examination reports, the examiner diagnosed diverticulosis of the sigmoid colon.  There were no findings of significant anemia or malnutrition.  The examiner also concluded that the diagnosed diverticulosis of the sigmoid colon was unrelated to the Veteran's single episode of stomach pain in service.  The examiner concluded that the Veteran's lower gastrointestinal disorder was unrelated to his stomach pain in service.  

Unfortunately, the January 2010 QTC examiner did not provide an opinion addressing whether the Veteran's claimed IBS was causally related to the Veteran's PTSD or other psychiatric disability.  A further VA examination addressing this question is thus required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Accordingly, the Veteran should be afforded a new VA examination addressing whether a lower gastrointestinal disorder, however diagnosed, was caused or aggravated by service-connected PTSD.  


Skin Disorder

In a March 2009 statement the Veteran informed that he had skin disorders since his return from Vietnam, and further informed that he was in a "completely defoliated area of Vietnam [...] for an extended time."

The Veteran has contended, including in his February 2011 notice of disagreement, that he has a skin condition related to his exposure to Agent Orange in service.  

In an undated letter received into the record in February 2009, an ex-wife of the Veteran informed that she was married to the Veteran for 17 years, and that since she met him in 1979 he "always had skin rashes [...] most often on his back, arms, and torso."

Recent VA dermatology treatment records reflect care for assessed eczema and actinic keratoses.  

The Veteran and his former spouse are competent to address their past observations of skin conditions, and this provides sufficient indication of a link between service and current skin disorders to warrant a VA examination addressing the claimed skin disorders. 

Finally, as the outcome of the service-connection claims being remanded will impact the Veteran's eligibility for a TDIU, the Board finds the issues are inextricably intertwined and will defer adjudication of the TDIU claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by a qualified professional with sufficient expertise to determine the nature and etiology of bilateral hearing loss present during the period of the claim.  In this regard, the examiner should review the Veteran's January 2010 QTC examination by an audiologist.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss is etiologically related to the Veteran's conceded in-service noise exposure.  

The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the Veteran should be afforded a VA examination by a medical professional with sufficient expertise to determine the nature of any lower gastrointestinal disorder, to include IBS and diverticulosis, and whether these are related to service or caused or aggravated by the Veteran's psychiatric disability.  In this regard, the examiner should review the Veteran's January 2010 QTC examination addressing gastrointestinal disability, as well as treatment and evaluation records, inclusive of colonoscopies or other studies performed, and consider the Veteran's statements and other lay statements of record.  

Based on the review of the Veteran's pertinent history and the examination results, for any lower gastrointestinal disorder identified, to include any IBS and any diverticulosis of the colon, the examiner should state an opinion whether there is a 50 percent or better probability that the disorder is directly related to his period of military service.  

If the disorder is not directly related to the Veteran's period of military service, the examiner should opine as to whether there is a 50 percent or better probability that the disorder was caused or aggravated by the Veteran's service-connected psychiatric disability.

If the examiner determines that the gastrointestinal disorder is aggravated by the Veteran's service-connected psychiatric disability, the examiner must attempt to establish a baseline level of severity of the gastrointestinal disability prior to aggravation by the service-connected psychiatric disability.

The examiner must provide the rational for all opinions expressed.  If the examiner cannot provide these opinions and supporting rationale without resorting to mere speculation, he shall provide a complete explanation as to why this is so.  If the inability to provide a more definite opinion or an adequate rationale is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Thereafter, the Veteran should be afforded a VA examination by a medical professional with sufficient expertise to determine the nature of any skin disorders present during the period of the claim, and whether they developed in service or were otherwise causally related to service or related to Agent Orange exposure in service.  The examiner should review the record as a whole, and consider the Veteran's statements and other lay statements of record.  

Based on the review of the Veteran's pertinent history and the examination results, for each skin disorder present during the period of the claim, the examiner should state an opinion whether there is a 50 percent or better probability that the disorder developed in service or is otherwise causally related to service.  

Also based on review of the Veteran's pertinent history and the examination results, for each skin disorder present during the period of the claim, the examiner should state a separate opinion whether there is a 50 percent or better probability that the disorder developed due to the Veteran's presumed Agent Orange exposure in service.  

The examiner must provide the rational for all opinions expressed.  If the examiner cannot provide these opinions and supporting rationale without resorting to mere speculation, he shall provide a complete explanation as to why this is so.  If the inability to provide a more definite opinion or an adequate rationale is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
6.  Then, the RO or the AMC should readjudicate the issues on appeal, to include the issue of entitlement to a TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


